COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 THOMAS LEONARD,                               §              No. 08-15-00163-CR

                       Appellant,              §                 Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS.                           §            of El Paso County, Texas

                        State.                 §               (TC# 20110D02415)

                                               §

                                               §

                                           ORDER


                Pending before the Court is Appellant’s motion to be provided an electronic copy

of the clerk’s record and reporter’s record in the above-styled and numbered appeal. The motion

is GRANTED. The Clerk of the Court is directed to provide Appellant with an electronic copy

of the clerk’s record and reporter’s record, including any supplemental records, filed in this

appeal.


          IT IS SO ORDERED this 2nd day of September, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.